Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of the receipt and entry of the amendment filed on 01/04/2022. 
	In the 10/06/2021 Non-Final office action, claims 21-27 and 49-40 were pending, claim 28 was withdrawn, claims 23-26 and 37-40 were allowed and claims 21-22, 27 and 29-36 were rejected.  
	In Applicant’s 01/04/2022 Remarks and Amendment, claims 23-25, 29-34 and 37-41 are pending and claim 28 was withdrawn, claims 1-22, 26-27 and 35-36 were cancelled and claim 41 was added. 
	Claims 23-25, 28-34 and 37-41 remain pending. 

Examiner’s Comment
The claim invention has been examined on the merits and found allowable-(please also refer to the statement below and please also refer to the Rejoinder statement below). 
Rejoinder
Amended claims 21-36 are directed to a method of use. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 28 directed to an elected species withdrawn from consideration as a result of a restriction requirement, is hereby been rejoined and fully examined for patentability under 37 CFR 1.104.  
the restriction requirement of the elected species as set forth in the Office actions mailed on 23 July 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01

Remarks and Amendments
Claims 21-22, 27 and 29-36 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. Applicant’s arguments/remarks on 01/04/2022 were sufficient to overcome this rejection and which is hereby withdrawn. 

Conclusion
	Claims 23-25, 28-34 and 37-41 are allowed. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RANDALL O WINSTON/Examiner, Art Unit 1655                                                                                                                                                                                                        
/MICHAEL BARKER/Primary Examiner, Art Unit 1655